DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 3 recites “conductivity” which should be replaced with “conductive” to keep terminology consistent between claims.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 4 recites “an alert”. It is unclear if this is the same as “an alert” from claim 1, line 7, on which claim 5 depends, or a different alert altogether.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9, 12, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wohllebe et al. (US 2020/0384947 A1), hereinafter Wohllebe.
Regarding claim 1, Wohllebe discloses (Fig. 1 & 7-9) a seatbelt system (Fig. 1) comprising:
a strip of seatbelt webbing 5 comprising an embedded conductive material 5 extending through at least a portion of the strip of seatbelt webbing 5 (Fig. 7-8; Para. [0035]; embedded conductive material 5 includes wires 37);
a sensor 24 connected to the seatbelt webbing 5 (Fig. 7-8), the sensor configured to measure electrical flow through the embedded conductive material 5 (Para. [0017] & [0035] – [0036]; sensor 24 measures resistance of conductive material 37, which is a way of measuring electrical flow); and
processing circuitry 15 connected to the sensor 24 (Para. [0026]), the processing circuitry 15 configured to receive measurement of electrical flow from the sensor 24 and to generate an alert based on the measurement (Fig. 8 and Para. [0009] show that if the webbing is determined to be damaged (i.e. ‘belt strap undamaged’ = no), the processing circuitry 15 will generate an alert in the form of initiating a service action).

Regarding claim 2, Wohllebe further discloses that the embedded conductive material 5 is a conductive thread 5 comprising at least one conductive strand 37 and at least one non-conductive fiber strand (Fig. 7-8 show that conductive strands 37 are separated in webbing 5 by non-conductive threads), and at least a portion of the seatbelt webbing 5 is woven from the conductive thread 5 (Para. [0035]).

Regarding claim 4, Wohllebe further discloses that the embedded conductive material 5 comprises at least one wire 37 extending through at least a portion of the strip of seatbelt webbing 5 (Fig. 7-8; Para. [0035]), and the sensor 24 is configured to measure continuity of the at least one wire 37 along the portion of the strip of seatbelt webbing 5 (Para. [0017] & [0035] – [0036]; sensor 24 measures resistance of conductive material 37, which is a way of measuring the continuity of the wire, as resistance changes when continuity changes).

Regarding claim 6, Wohllebe further discloses that the sensor 24 is an ohmmeter 24 configured to measure a resistance across at least a portion of the embedded conductive material 5 (Fig. 7-8; Para. [0035]), the measured resistance indicating the electrical flow through the embedded conductive material, and the processing circuitry 15 is configured to compare the measured resistance to a threshold and generate the alert when the measured resistance is below the threshold (Fig. 9; Para. [0036]; resistance changes when seatbelt is damaged and once damage is detected (i.e. once resistance drops below a threshold value) the processing circuitry 15 triggers a service trip (i.e. ‘belt strap undamaged’ = no).

Regarding claim 9, Wohllebe discloses a method for automatically detecting webbing damage (Para. [0017]) comprising:
measuring electrical flow through a strip of webbing 5 comprising an embedded conductive material 5 (Para. [0017] & [0035] – [0036]; sensor 24 measures resistance of conductive wire 37, which is a way of measuring electrical flow);
comparing the measurement of electrical flow to a threshold, the threshold indicating that the strip of webbing 5 has sustained damage (Fig. 9; step labeled ‘belt strap undamaged’ compares electrical flow to threshold to determine if damage has occurred); and
in response to determining, based on the comparison, that the strip of webbing 5 has sustained damage, generating an alert (Fig. 9; when the webbing is determined to be damaged (i.e. ‘belt strap undamaged’ = no), the vehicle generates an alert in the form of a service trip, workshop, or technician call).

Regarding claim 12, Wohllebe further discloses that the embedded conductive material 5 is a conductive thread 5 comprising at least one conductive strand 37 and at least one non-conductive fiber strand (Fig. 7-8 show that conductive strands 37 are separated in webbing 5 by non-conductive threads), and at least a portion of the seatbelt webbing 5 is woven from the conductive thread 5 (Para. [0035]).

Regarding claim 14, Wohllebe further discloses that the embedded conductive material 5 comprises at least one wire 37 extending through the webbing 5 (Fig. 7-8; Para. [0035]).

Regarding claim 16, Wohllebe further discloses that measuring the electrical flow through the strip of webbing 5 comprises measuring a resistance of the embedded conductive material 5 (Para. [0017] & [0035] – [0036]; sensor 24 measures resistance of conductive wire 37, which is a way of measuring electrical flow).

Regarding claim 17, Wohllebe discloses (Fig. 1 & 7-9) an autonomous vehicle (Title; ‘self-driving vehicle’) comprising a plurality of passenger seats 1 (Fig. 1), each passenger seat 1 having a seatbelt system 2 comprising:
a strip of seatbelt webbing 5 comprising an embedded conductive material 5 extending through at least a portion of the strip of seatbelt webbing 5 (Fig. 7-8; Para. [0035]; embedded conductive material 5 includes wires 37);
a sensor 24 connected to the seatbelt webbing 5 (Fig. 7-8), the sensor configured to measure electrical flow through the embedded conductive material 5 (Para. [0017] & [0035] – [0036]; sensor 24 measures resistance of conductive material 37, which is a way of measuring electrical flow); and
processing circuitry 15 connected to the sensor 24 (Para. [0026]), the processing circuitry 15 configured to receive measurement of electrical flow from the sensor 24 and to generate an alert based on the measurement (Fig. 8 and Para. [0009] show that if the webbing is determined to be damaged (i.e. ‘belt strap undamaged’ = no), the processing circuitry 15 will generate an alert in the form of initiating a service action).

Regarding claim 18, Wohllebe further discloses that the embedded conductive material 5 is a conductive thread 5 comprising a non-conductive fiber strand combined with a conductive material 37 (Fig. 7-8 show that conductive strands 37 are separated in webbing 5 by non-conductive threads), and at least a portion of the seatbelt webbing 5 is woven from the conductive thread 5 (Para. [0035]).

Regarding claim 19, Wohllebe further discloses that the embedded conductive material 5 comprises at least one wire 37 extending through at least a portion of the strip of seatbelt webbing 5 (Fig. 7-8; Para. [0035]), and the sensor 24 is configured to measure continuity of the at least one wire 37 along the portion of the strip of seatbelt webbing 5 (Para. [0017] & [0035] – [0036]; sensor 24 measures resistance of conductive material 37, which is a way of measuring the continuity of the wire, as resistance changes when continuity changes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wohllebe in view of Shimanzaki et al. (US 2017/0282851 A1), hereinafter Shimanzaki.
Regarding claims 3 and 13, Wohllebe does not disclose that the embedded conductive material is conductive thread comprising a non-conductive fiber substrate with a deposited conductive material, and at least a portion of the seatbelt webbing is woven from the conductive thread.
Shimanzaki teaches that an embedded conductive material 2 is conductive thread 2 comprising a non-conductive fiber substrate (Para. [0030]; polyester fiber or nylon fiber) with a deposited conductive material (Para. [0030]; metal such as copper), and at least a portion of a seatbelt webbing 1 is woven from the conductive thread 2 (Fig. 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wohllebe by having the embedded conductive material be conductive thread having a non-conductive fiber substrate with a deposited conductive material as disclosed by Shimanzaki because this prevents the conductive thread from being worn out too quickly (Para. [0014] of Shimanzaki).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wohllebe in view of Luebbers et al. (US 2017/0088096 A1), hereinafter Luebbers.
Regarding claim 5, Wohllebe further discloses that a measured value indicates the electrical flow through the embedded conductive material 5 (Para. [0017] & [0035] – [0036]; sensor 24 measures resistance of conductive material 37, which is a way of measuring electrical flow), and the processing circuitry 15 is configured to compare the measured value to a threshold and generate an alert when the measured value is below the threshold (Fig. 9; Para. [0036]; resistance changes when seatbelt is damaged and once damage is detected (i.e. once resistance drops below a threshold value) the processing circuitry 15 triggers a service trip (i.e. ‘belt strap undamaged’ = no). Wohllebe does not disclose that the sensor is a voltmeter configured to measure a voltage across at least a portion of the embedded conductive material.
Luebbers teaches having a sensor 134, 234 that is a voltmeter configured to measure a voltage across at least a portion of an embedded conductive material in a seatbelt webbing 132, 232 (Para. [0033] – [0034] & [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wohllebe by using a voltmeter instead of an ohmmeter to measure the electrical flow through the embedded conductive material as disclosed by Luebbers because when the webbing strip is strained, the resistance and therefore the voltage reading change, allowing the system to detect strain to the webbing (Para. [0042] of Luebbers).

Regarding claim 15, Wohllebe further discloses that measuring the electrical flow through the strip of webbing 5 comprises:
applying a current to the embedded conductive material 5 (Para. [0017] & [0035] – [0036]; sensor 24 measures resistance of conductive wire 37, which requires applying a current to the material). Wohllebe does not disclose measuring a voltage across the embedded conductive material, the measured voltage indicating the electrical flow through the embedded conductive material.
Luebbers teaches measuring a voltage across the embedded conductive material 5, the measured voltage indicating the electrical flow through the embedded conductive material 5 (Para. [0033] – [0034] & [0037]).

Claims 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wohllebe in view of Breed (US 2007/0005202 A1).
Regarding claim 8, Wohllebe further discloses that the processing circuitry 15 is in communication with a vehicle diagnostic system 21 (Fig. 1; Para. [0026]). Wohllebe does not disclose that the vehicle diagnostic system is configured to relay the alert to a fleet management system.
Breed teaches to have a vehicle diagnostic system configured to relay an alert to a fleet management system when a vehicle component has or will fail (Abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wohllebe by relaying the alert to a fleet management system as disclosed by Breed because this allows for the remote detection and notification of non-optimal operating conditions in the vehicle (Abstract of Breed).

Regarding claim 10, Wohllebe further discloses that the strip of webbing 5 is in an autonomous vehicle (Title). Wohllebe does not disclose the steps of transmitting the alert to a fleet management system, the fleet management system configured to schedule AV maintenance operations; and receiving, at the AV, an instruction to the AV to drive to a repair facility for repair of the webbing.
Breed teaches transmitting an alert that a vehicle component has or will fail to a fleet management system configured to schedule AV maintenance operations (Abstract; Para. [0041]); and receiving, at the AV, an instruction to the AV to drive to a repair facility for repair of the webbing (Para. [0788]; webbing would be component with abnormal operation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wohllebe by relaying the alert to a fleet management system as disclosed by Breed because this allows for the remote detection and notification of non-optimal operating conditions in the vehicle (Abstract of Breed).

Regarding claim 20, Wohllebe further discloses an onboard computer 15, 21. Wohllebe does not disclose transmitting the alert to a fleet management system, the fleet management system configured to schedule AV maintenance operations; receiving an instruction from the fleet management system to drive to a repair facility for repair of the seatbelt webbing; and autonomously maneuvering the AV to the repair facility.
Breed teaches transmitting an alert that a vehicle component has or will fail to a fleet management system configured to schedule AV maintenance operations (Abstract; Para. [0041]); receiving an instruction from the fleet management system to drive to a repair facility for repair of the seatbelt webbing (Para. [0788]; seatbelt webbing would be component with abnormal operation); and autonomously maneuvering the AV to the repair facility (Para. [0788]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wohllebe by relaying the alert to a fleet management system as disclosed by Bell because this allows for the remote detection and notification of non-optimal operating conditions in the vehicle (Abstract of Breed).

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach seatbelt damage detection devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614